DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 25 January 2021, in response to the Office Action mailed 29 October 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 2013/0339515), in view of Bruckhaus (US 8,417,715), and further in view of Gayle et al. (The Marriage of Market Basket Analysis to Predictive Modeling, pub. 2000, pgs. 1-6).

As per claim 1, Radhakrishnan teaches a non-transitory computer-readable medium to store instructions which when executed by a computer cause the computer to perform operations [a computer program product for controlling service functionality of a distributed network on a computer readable storage medium that includes program instructions for monitoring a network and predicting events (para. 0007, etc.)] comprising: receive raw data from an in-memory database as input in a predictive analysis framework [monitoring tools provide data from the network, stored in database/storage server systems, as input to the predictive analysis framework (abstract; paras. 0076-79, etc.)]; receive, from one of an application or a data repository from which the raw data is received, configurable data [analysis may be applied to the data including creating control charts for the monitored metrics, in order to make predictions; where the data may be stored in storage external to the network data (abstract, paras. 0010, 0076-79, etc.)], compute predictive analysis for a support management application based on the raw data and the configurable data points [different analytic modes may be used to perform analysis on the charts created from the network data (paras. 0010-14, 0076-79, etc.)], generate predictive insights in the predictive analysis framework based on a predictive data model [from the control chart analysis further modes may include predicting other abnormal events or incidents (paras. 0038-41, 0076-79, etc.)]; and display the predictive insights at a user interface associated with the device [the predicted event/incident info may be provided to a control center or users for action (paras. 0038, 0080-85, etc.)].
While Radhakrishnan teaches various places for storing the raw input data as well as the configurable data points, it does not explicitly teach receiving raw data from an in-memory database and receiving, from one of an application or a data repository different from the in-memory database from which the raw data is received, configurable data points as input in the predictive analysis framework.  Furthermore, while Radhakrishnan teaches predictive analysis and insights, it does not explicitly teach wherein the configurable data points are pre-configured prior to receipt in the predictive analysis framework and are related to, and distinct from, the received raw data; wherein the computed predictive analysis includes computation of a support value, a confidence value, and a lift value, and the predictive analysis indicates a strength of a relationship between at least two pre-configured configurable data points based on a frequency of 
Bruckhaus teaches receiving raw data from an in-memory database and receiving, from one of an application or a data repository different from the in-memory database from which the raw data is received, configurable data points as input in the predictive analysis framework [input data from a database may be combined with additional inputs taken from external data sources (col. 3, lines 24-36; col. 19, lines 7-51; col. 20, line 60 to col. 21, line 48; col. 48; lines 35-48; etc.)]; generate a predictive data model based on computation performed using a prediction algorithm in the predictive analysis [multiple predictive models may be generated and optimized based upon the analysis (col. 35, lines 40-52; col. 43, line 63 to col. 44, line 14; col. 46, lines 23-44; col. 51, lines 33-56; etc.)], wherein the predictive data model includes association rules [association rules may be produced for the data elements, such as by market basket analysis (col. 41, lines 30-48; col. 78, lines 39-48; etc.)]; generate predictive insights in the predictive analysis framework based on a predictive data model [the analytic results database stores the results or analytics generated by the predictive models, where the data mining services component generates the results or analytics by the generated mathematical model or predictive model to analyze a given set of data in accordance with a given business task requested by the user (col. 36, lines 30-44; etc.)]; and display the predictive insights at a user interface associated with the device [the analytic results stored in the analytic results repository are made available to the user through the end user interface (col. 36, lines 30-44; etc.)].
Radhakrishnan and Bruckhaus are analogous art, as they are within the same field of endeavor, namely predictive analytics.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include separate predictive inputs from separate memory sources, and generating and optimizing multiple models for prediction, and a user interface for outputs, as taught by Bruckhaus, for the additional control/analytic data for predictive analysis, as well as the model making predictions in the system taught by Radhakrishnan.
Bruckhaus provides motivation as [building, comparing, and optimizing multiple models improves model performance and provides automatic optimization (cols. 43-44, etc.) where additional inputs may help identify the best model and improve model accuracy (col. 3, lines 24-36; col. 50, lines 47-63; etc.)].
Gayle teaches receiving raw data as input in a predictive analysis framework [raw transactional/customer data is input, and may be in a table (pgs. 1-2, “transactional data”)]; receive, from one of an application or a data repository different from the raw data, configurable data points as input in the predictive analysis framework [rules-based (RB) dummy variables/additional inputs may be generated based upon past transaction data and applicable rules (pg. 1, “converting rules into inputs”; pgs. 3-4, “RB inputs for modeling tools”)], wherein the configurable data points are pre-configured prior to receipt in the predictive analysis framework and are related to, and distinct from, the received raw data [rules-based (RB) dummy variables/additional inputs may be generated based upon past transaction data and applicable rules, and may be used to develop a predictive model and as inputs to the model (pg. 1, intro & “converting rules into inputs”; pgs. 3-5, “RB inputs for modeling tools”)]; compute predictive analysis based on the raw data and the configurable data points [the RB inputs/features may be computed using market basket analysis (predictive analysis) and used in addition to the transactional data in order to improve accuracy of the predictive model (pg. 1, “marrying MBA to predictive modeling”; etc.)], wherein the computed predictive analysis includes computation of a support value, a confidence value, and a lift value, and the predictive analysis indicates a strength of a relationship between at least two pre-configured configurable data points based on a frequency of occurrence of the at least two pre-configured configurable data points [the predictive model and associated rules used include computing confidence, support and lift, and applying rules based upon these associated values being at a certain minimum level (threshold), to indicate the strength of a relationship between variables, such as how likely is B to occur if A occurs, where the analyst may choose the data points (pgs. 1-2, “MBA review” & “converting rules into inputs”, etc.)], wherein the strength of the relationship is the likelihood a second pre-configured data point of the at least two pre-[the predictive model and associated rules used include computing confidence, support and lift, and applying rules based upon these associated values being at a certain minimum level (threshold), to indicate the strength of a relationship between variables, such as how likely is B to occur if A occurs, in order to create RB inputs/dummy variables, where the analyst may choose the data points (pgs. 1-2, “MBA review” & “converting rules into inputs”; pgs. 3-4, “RB inputs for modeling tools”; etc.)]; generate a predictive data model based on computation performed using a prediction algorithm in the predictive analysis [the computed RB inputs/features may be used in addition to the transactional data in order to improve accuracy of the predictive model (pg. 1, “marrying MBA to predictive modeling”; etc.)], wherein the predictive data model includes association rules, and the association rules are generated based on a determination that the computed lift value for the at least two pre-configured data points is greater than a threshold value [the predictive model and associated rules used include computing confidence, support and lift, and applying rules based upon these associated values being at a certain minimum level (threshold), to indicate the strength of a relationship between variables, such as how likely is B to occur if A occurs, in order to create RB inputs/dummy variables (pgs. 1-2, “MBA review” & “converting rules into inputs”; pgs. 3-4, “RB inputs for modeling tools”; etc.]; generate predictive insights in the predictive analysis framework based on the predictive data model [the predictive model may be used to produce an output prediction (pgs. 4-5, “RB inputs for modeling tools”; pg. 6, conclusion, etc.)].
Radhakrishnan/Bruckhaus and Gayle are analogous art, as they are within the same field of endeavor, namely predictive analysis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the additional rules-based inputs and predictive analysis with chosen rules/associations, taught by Gayle, in the predictive analysis utilizing associations for support management prediction in the system taught by Radhakrishnan/Bruckhaus.
Gayle provides motivation as [the additional analysis and rules based inputs may be used to improve the accuracy of the predictive model (pg. 1, “marrying MBA to predictive modeling”, etc.); where Bruckhaus also contemplates utilizing a market based analysis, as described above].

As per claim 2, Radhakrishnan/Bruckhaus/Gayle teaches generate the predictive analysis framework as a configurable application programming interface (API); and expose the configurable API as a service [raw data from a database may be mined by a data mining system for users, to exercise the data management functions and data mining functions to develop predictive models based upon an analysis of their existing data that can be used to assist in making decisions, including user configuration of the system via a GUI (Bruckhaus: col. 7, lines 44-58; col. 9, line 62-col. 10, 30; col. 11, line 56-col. 12, line 47; etc.); where user access may be provided by an application programming interface (API) (Bruckhaus: col. 11, lines 19-42; col. 13, lines 5-28; etc.)].

As per claim 3, Radhakrishnan/Bruckhaus/Gayle teaches receive raw data associated with the support management application and configurable data points associated with incident notes as input in the predictive analysis framework; compute predictive analysis for the support management application based on the raw data and the configurable data points; generate potential notes and incidents as predictive insights based on the predictive analysis; and display the potential notes and incidents as alerts and notifications in the user interface associated with a mobile device [analysis may be applied to the data including creating control charts for the monitored metrics, in order to make predictions; where the data includes incident information (Radhakrishnan: abstract, paras. 0010, 0064-79, etc.), raw data from a database may be mined by a data mining system for users, to exercise the data management functions and data mining functions to develop predictive models based upon an analysis of their existing data that can be used to assist in making decisions, including user configuration of the system via a GUI (Bruckhaus: col. 7, lines 44-58; col. 9, line 62-col. 10, 30; col. 11, line 56-col. 12, line 47; etc.); which can be used to for to make predictions for support systems including computer system management, web logs, etc. to predict issues, discover causes and opportunities, predict risk levels and events, take steps to prevent risks and events, etc. (Bruckhaus: col. 1, line 36-col. 2, line 6; col. 12, lines 48-57; etc.)].

As per claim 5, Radhakrishnan/Bruckhaus/Gayle teaches integrate a predictive analysis library in the predictive analysis framework; and invoke predictive analysis library functions from the in-memory database while generating predictive data model [the data mining and analysis may be provided by functions of one or more libraries of functions to be called for specific tasks (Bruckhaus: col. 20, line 60-col. 21, line 48; col. 35, lines 40-53; col. 40, lines 6-49; etc.)].

As per claim 7, Radhakrishnan/Bruckhaus/Gayle teaches input the predictive data model to an enterprise application; and generate predictive insights in the predictive analysis framework based on data in the enterprise application [the monitored data for events may be an enterprise application, for which the analytics modes produce analysis (Radhakrishnan: paras. 0038, 0070-78, etc.)].

As per claim 8, see the rejection of claim 1, above.

As per claim 9, see the rejection of claim 2, above.

As per claim 10, see the rejection of claim 3, above.

As per claim 12, see the rejection of claim 5, above.

As per claim 14, see the rejection of claim 7, above.

As per claim 15, see the rejection of claim 1, above, wherein Radhakrishnan/Bruckhaus/Gayle also teaches a computer system for generating insights in a predictive analysis framework for support management, comprising: a computer memory to store program code; and a processor to execute the program code [an engine for control of service functionality of a distributed network that includes: a computer readable storage medium, a processor operatively coupled to the storage medium and also operatively coupled to external factor monitors, etc., for executing the instructions to perform the operations of analysis and prediction (Radhakrishnan: para. 0010, etc.)].

As per claim 16, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 3, above.

As per claim 19, see the rejection of claim 5, above.


Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan, Bruckhaus, and Gayle as applied to claims 1, 8, and 15 above, and further in view of well-known practices in the art.

As per claim 4, Radhakrishnan/Bruckhaus/Gayle teaches the computer-readable medium of claim 1, as described above.
While Radhakrishnan/Bruckhaus/Gayle teaches generating the predictive data model as a service and exposing it for consumption via an API (see above), it does not explicitly teach generate the predictive data model as OData service; and expose the OData service for consumption by an application.
However, the examiner takes official notice that the use of OData for a data model for consumption by users is old and well known within the art (see, e.g., para. 0018 of the instant application).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 

As per claim 11, see the rejection of claim 4, above.

As per claim 18, see the rejection of claim 4, above.


Response to Arguments
Applicant’s remarks are drawn to the amendments made to the claims that have been addressed by the rejections including newly cited references, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 6, 13, and 20 are cancelled; claims 1-5, 7-12, and 14-19 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wright (US 10,600,090), Narain (US 2016/017383 and Hill (US 2017/0316050) – disclose systems for identifying relationships between parameters extracted and derived from data.
Yang (US 2017/0262781) – discloses using thresholds on lift/support/confidence values for implementing association rules.
Vaugh (US 2017/0090866) – discloses a machine learning model utilizing historical sensor data as well as raw input sensor data.
Hill (US 2017/0364590) – discloses determining variable importance and using importance to improve predictions.
Reiter (US 2014/0062712) – discloses adding historical data to the raw inputs, including historical relationships, for data analysis/prediction.
Lev-Tov (US 2015/0032746) – discloses utilizing association rules and root cause analysis, as well as support/confidence/lift.
Pande et al. (Market basket analysis of crash data from large jurisdictions and its potential as a decision support tool, Dec. 2007, pgs. 145-154) – discloses using MBA similar to Gayle, for predictive analysis/decision support.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125